1DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
This application contains claims directed to the following patentably distinct species found in claims 1-14 (Species I) and 15-20 (Species II). The species are independent or distinct because each Species has a separate process for sending messages to an SMSF, with each Species having its own unique features not recited in the other Species. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  Each Species requires its own particular search strategy and consideration for allowability.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Eli Mazour on 11/22/2022 a provisional election was made with traverse to prosecute the invention of Species I, claims 1-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 15-20 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the reachability" and “the additional destination user device” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0324671 (Palnati et al.) in view of US 2012/0094637 (Jeyaseelan et al.) in view US 2020/0053686 (Edge et al.). 
As to claims 1 and 9, Palnati teaches a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors (see paragraphs 256-259) of a service capability exposure function (SCEF) (A-SCEF=SCEF+DG, see paragraph 107) device, cause the one or more processors to: 
receive, from an application server (AS) device, a message intended for a destination user device, wherein the message does not conform to a short message service (SMS) format (see paragraphs 104, 135, 185 and 186, messages from AS to UE traverse a northbound interface of A-SCEF.  Such traffic may exclusively be based on REST protocol [~not SMS]); 
obtain, from a HSS device, information indicating a communication capability of the destination user device to receive messages that conform to the SMS format; process the message (see paragraphs 147, 185, 186 and 206, when IP/non-IP method of sending message from AS to UE fails, HSS checked for IMSI which allows for SMS message to be sent instead); 
send the message to an SMS server device via a direct connection between the SCEF device and the SMS server device (see paragraphs 185, 186 and 206, A-SCEF sends message for UE to SMS server); 
receive, from the SMS server device and via the direct connection, a response message indicating that the destination user device received the message (see Palnati, paragraph 135 and figure 8, message receipt by UE acknowledged to AF); and 
send, to the AS device, a delivery message indicating that the destination user device received the message (see Palnati, paragraph 135 and figure 8, message receipt by UE acknowledged to AF).
What is lacking is process based on the information indicating the communication capability of the destination user device to receive messages that conform to the SMS format, the message to cause the message to conform to the SMS format such that the message is sent after processing the message to cause the message to conform to the SMS format.
In analogous art, Jeyaseelan teaches converting a REST message to an SMS message (see Jeyaseelan, paragraph 19).
It would have been obvious to one ordinary skill in the arts to apply this teaching of Jeyaseelan into Palnati so as to facilitate the transmission of the full contents of a REST message (~SBI format) to an SMS message (~NAS format) without needing to completely recreate the message or change the information in the message.
What is further lacking from Palnati is the SCEF being a Network Exposure Function (NEF), AS being an application function (AF), the HSS being a unified data manager device (UDM) and the SMS server being service function device (SMSF).
In analogous art, Edge teaches that in 5G networks UDMs are the 4G/LTE equivalent of HSSs, AFs the equivalent of AS, and that SMSFs are used for facilitating SMS communication and that SCEFs can be referred to a NEFs (see Edge, paragraphs 38, 68, 69 and 100).
It would have been obvious to one ordinary skill in the arts to apply this teaching of Edge into Palnati so as to utilize 5G networks.
As to claims 2 and 10, Palnati in view of the cited teachings of Jeyaseelan and Edge further teach wherein the one or more instructions, that cause the one or more processors to obtain the information indicating the communication capability of the destination user device to receive messages that conform to the SMS format, cause the one or more processors to: send, to the UDM device, information identifying the destination user device; and receive, after sending the information identifying the destination user device, the information indicating the communication capability of the destination user device to receive messages that conform to the SMS format (see Palnati, paragraphs 185, 186 and 206, the HSS is queried for the IMSI of the recipient UE, this requires some ID of said UE be sent.  In view of Jeyaseelan and Edge this would entail receiving said information from a UDM so that the message can be converted to SMS).
As to claims 3 and 11, Palnati in view of the cited teachings of Jeyaseelan and Edge further teach wherein the direct connection between the NEF device and the SMSF device is a representational state transfer (REST) application programming interface (API) (see Palnati, paragraphs 104, 135, 185 and 186, traffic between AS to UE may be based on a REST network API protocol).

Allowable Subject Matter
Claims 4-6 and 12-14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAZDA SABOURI whose telephone number is (571)272-8892.  The examiner can normally be reached on 10 am-7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MAZDA SABOURI/Primary Examiner, Art Unit 2641